Citation Nr: 0413517	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  98-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with neurological deficit, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).

3.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

The instant appeal as to the increased rating and TDIU claims 
arose from a September 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
claim for an increased rating for the service-connected low 
back disorder and also denied a claim for entitlement to 
TDIU.  The instant appeal as to the claim for special monthly 
pension arose from a May 1998 rating decision which denied 
entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound.

In April 2000, the Board of Veterans' Appeals (Board) denied 
the veteran's claims.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC or Court), and in a June 2001 order, 
the Court remanded the appeal to the Board to address, 
pursuant to a June 2001 Joint Motion for Remand, the Veterans 
Claims Assistance Act (VCAA), which had been enacted 
subsequent to the April 2000 Board decision.  Thereafter, the 
Board developed additional evidence in this case, including 
evidence developed following a June 2003 Board remand.

As regards the increased rating claim only, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  The veteran has one service connected disability, low 
back strain with neurological deficit, rated as 40 percent 
disabling.

2.  The veteran has a high school education with work 
experience as a steelworker and an information receptionist; 
he last worked full time many years ago, in April 1984.

3.  The evidence is about evenly balanced for and against the 
claim, concerning whether the veteran's service-connected low 
back disorder precludes him from securing and maintaining all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.

4.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective June 30, 1989.

5.  The veteran's current nonservice-connected disabilities 
are diabetes mellitus, rated 40 percent disabling; diabetic 
neuropathy, left lower extremity, rated 30 percent disabling; 
diabetic neuropathy, right lower extremity, rated 30 percent 
disabling; hypertension with left ventricular hypertrophy, 
hypertensive retinopathy, rated 30 percent disabling; and 
dysthymia with somatization disorder, hearing loss, injury to 
the left cornea, cholelithiasis, gastritis, and chronic 
obstructive pulmonary disease, all rated 0 percent disabling.  
The combined nonservice-connected total rating is 90 percent.

6.  The veteran is not totally blind or near totally blind.

7.  The veteran is not a patient in a nursing home.

8.  The veteran is not bedridden nor housebound.

9.  The veteran's has the assistance of a part-time 
housekeeper and a nurse who comes in weekly to fill his 
syringes, and he does not require assistance with most 
aspects of his dressing, eating, bathing and toilet needs.  
He can walk and can protect himself from the hazards or 
dangers incident to his daily environment.

10.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
disabilities.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for the assignment of a TDIU.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2003).

2.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2003).

3.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
As the Board is providing a full grant of the benefit sought 
by the appellant with regard to the TDIU claim on appeal, it 
concludes that remand for compliance with the VCAA is not 
warranted as to this issue because any failure to comply with 
VCAA requirements would not be prejudicial to the appellant.

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The veteran has a high school 
education, and he has work experience as a steelworker and an 
information receptionist.  He last worked full time many 
years ago, in April 1984.
 
Service connection is in effect for low back strain with 
neurological deficits, rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under the criteria 
under which he was rated for many years, a rating at this 
level under this Diagnostic Code presumes the condition is 
severe with recurring attacks.  The veteran's combined 
schedular rating also is 40 percent.
 
The veteran's current claim for TDIU was received in May 
1997.  A December 1998 treatment record by a VA physician, 
Dr. Medlin, reported that the veteran was "unable to work 
because fo [sic] generalized joint stiffness and leg weakness 
prevent him from moving enough to be employed."

In January 2001 a statement from a rehabilitation counselor 
with the State of Ohio Rehabilitation Services Commission 
noted that he had seen the veteran twice to review his 
disability and to see whether any services were available to 
him.  The counselor and the veteran mutually agreed that it 
would not be reasonable to pursue services at that time 
because his disability symptoms "were reported to cause him 
to be intermittently and totally impaired, leaving him unable 
to commit to any regular schedule of rehabilitation activity 
or employment."  

A March 2003 VA medical examination report prepared by a 
physician at the Ohio State University Medical Center noted 
that the claims folders had been reviewed.  The examiner 
noted that the veteran took Percocet daily for pain and that 
he had difficulty walking due to back pain.  Lumbosacral 
spine X-rays showed multi-level degenerative disc disease 
with osteopenia and scoliosis.  Based on the veteran's 
history and the examination, the examiner opined that the 
veteran "has a substantial orthopedic impairment and that 
his spinal condition does significantly limit his functional 
ability during flare-ups or with extended use."  It was also 
his opinion that the veteran's back exhibited weakened 
movement, excessive fatigability, and incoordination.  The 
examiner concluded that the veteran's "[lower back 
disability and other disabilities] render him unemployable."

In July 2003, Dr. Medlin again noted in a treatment record 
that the "vet cannot be employed in any job, according to my 
assessment."

The Board remanded this case in June 2003, in part, to 
request that the March 2003 VA examiner clarify whether the 
veteran's service-connected back disability alone is so 
incapacitating as to render the veteran incapable of gainful 
employment.  In his September 2003 response, the examiner 
stated, "[i]t is my opinion that the spinal condition alone 
precludes [the veteran] from any type of substantial, gainful 
employment."  He elaborated, "[t]hat is, he is incapable of 
sedentary, light, moderate, and heavy laboring work 
activities based on his spinal disc condition alone."

The veteran contends that his service-connected low back 
strain with neurological deficit is so severe that he cannot 
secure and maintain any form of substantially gainful 
employment consistent with his education and work experience.  
The Board agrees.
 
The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  
 
Even a veteran who fails to meet these threshold minimum 
percentage standards is not precluded from receiving TDIU on 
an extra-schedular basis, provided he is still unemployable.  
38 C.F.R. § 4.16(b) (2003); see also 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341 (2003).
 
38 C.F.R. § 3.340 deals with the average person standard 
whereas § 4.16(a) deals with the particular individual.  
Regardless, though, the adverse affects of advancing age may 
not be considered in support of the claimed benefit.  
38 C.F.R. § 4.19 (2003).  See also VAOGCPREC 75-91 (Dec. 27, 
1991) (57 Fed. Reg. 2317 (1992)).  The Court has cited with 
approval that opinion.  See Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).
 
Since the veteran only has one service-connected disability, 
rated at 40 percent, he does not meet the threshold minimum 
percentage requirements of 38 C.F.R. § 4.16(a).  However, as 
indicated above, this does not altogether preclude him from 
receiving TDIU on an extra-schedular basis under the 
provisions of 38 C.F.R. § 4.16(b).
 
The Board's action here results in the granting of an 
extraschedular rating and thus does not result in prejudice 
to the veteran.  The Court has held that such action by the 
Board does not warrant a remand by the Court.  Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

There is sufficient evidence to grant TDIU in this particular 
instance.  The veteran experiences severe pain from his 
service-connected disability; this is well documented in the 
record on appeal.  He has significant limitation in his 
ability to get around as a consequence.  This also is well 
documented.  Most importantly the medical evidence reveals 
that the veteran is unemployable due to his service-connected 
back problems.  The Board is not empowered to reach medical 
determinations without considering independent medical 
evidence to support its findings and must cite to competent 
evidence of record to support its conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).
 
The profession medical opinion contained in the September 
2003 VA examination report certainly places the evidence, as 
a whole, into relative equipoise on the question of whether 
the veteran is unemployable due to his service-connected low 
back disorder.  And in these situations, he is given the 
benefit of the doubt.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Accordingly, the TDIU claim is 
granted.



Special monthly pension 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case a substantially complete application for 
VA benefits was received.  Thereafter, in a rating decision 
dated in May 1998, benefits were denied.  Only after that 
administrative action was promulgated did the RO, in June 
2003, provide a VCAA notice letter to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The claimant received a Statement of the Case (SOC), a 
Supplemental Statement of the Case (SSOC), a copy of the May 
1998 rating decision, and a copy of the June 2003 Board 
remand, all of which notified the claimant of the pertinent 
laws and regulations.  These documents told him what 
information and evidence was needed to substantiate his 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421-22.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the CAVC shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the June 2003 
letter, SOC, SSOC, rating decision, and Board decision was 
not given prior to the first AOJ adjudication of the claim in 
May 1998, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, the June 2003 VCAA notice letter that was 
provided to the appellant do contain the "fourth element."  
That letter told the veteran that it was his responsibility 
to support his claim with appropriate evidence and that he 
could tell the RO whether he had additional evidence to 
submit.  The veteran has stated that  Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her or his claim.  Regardless, 
the Board finds that any error as to this matter is harmless 
because the veteran indicated in correspondence received at 
the RO on August 2, 2001, that he had nothing further to 
submit:  "I think the only further evidence that would help 
me establish my claim is a death certificate."  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the claimant, the RO 
obtained VA treatment records identified by him.  The record 
does contain service medical records, private medical 
evidence, statements from the veteran's friends and 
neighbors, a statement from a state rehabilitation counselor, 
and a report of contact with an individual who helps the 
veteran with his housekeeping.  The veteran reported in 
December 2002 that he has no records of treatment outside of 
the VA system.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, VA medical examinations have 
been performed and medical opinions have been provided. 

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

The appellant contends, in substance, that he is entitled to 
special monthly pension benefits based upon the need for 
regular aid and attendance or on being housebound because he 
can no longer care for himself satisfactorily.  In a written 
statement dated in September 2003, the veteran reported that 
he had the following problems:

1.  Opening pill bottles and filling 
syringes (arthritis of the hands and eye 
problems)
2.  getting in and out of shower (balance 
problems and fall risk)
3.  getting in and out of bed (Stooping 
and lifting)
4.  cooking complete meals (can't stand 
for long periods and balance problems, 
can not open cans)
5.  putting on shoes and foot care (can't 
reach my feet)
6.  writing (arthritis)
7.  hair care (raising arms)
8.  housekeeping (bending lifting 
stretching reaching)
9.  transportation (leg problems restrict 
driving)
10.  laundry (lifting and carrying 
laundry baskets)
11.  assistance with toilet duties 
(stooping and rising)
12.  assistance at physical therapy 
(difficulty dressing the physical therapy 
is at a private facility)
13.  assistance transferring from feet to 
sitting when getting in and out of 
automobiles and beds (can't always rise 
and stoop to sit)
14.  changing bed linens (bending 
lifting)
15.  taking out trash (lifting carrying 
and walking)

Under the laws administered by the VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2003).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b) 
(2003).  A veteran is deemed to be in need of regular aid and 
attendance if he:

(1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less; or

(2) is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3) establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) 
(2003).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress 
or undress himself, or to keep himself 
ordinarily clean and presentable;

(2) the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid;

(3) the inability of the veteran to feed 
himself through loss of coordination of 
his upper extremities or through extreme 
weakness;

(4) the inability of the veteran to 
attend to the wants of nature; and

(5) the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

See 38 C.F.R. § 3.352(a) (2000).  Under applicable 
regulations, "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. § 1521(e) (West 2002); 
38 C.F.R. § 3.351(a)(1) (2003).  If a veteran is not in need 
of regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), he is entitled to pension benefits at the housebound 
rate if he: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities.  See 38 U.S.C.A. 
§ 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2003).  The 
"permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(d) (2003).

A November 1997 VA social work note indicated that the 
veteran requested the assistance of a home health aide 
because he had difficulty getting out of his recliner.  He 
also reported that he could not bend over to tie his shoes.  
The social worker indicated that these were not acceptable 
reasons to justify the need for a home health aide and 
suggested that the veteran get slip-on shoes.  It was noted 
that the case was discussed with a VA physician who concurred 
with the conclusion.

In February 1998 the veteran provided a copy of an aid and 
attendance certification sheet signed by his treating VA 
physician.  It was noted that he had come to the appointment 
alone and that he was not hospitalized.  There were no 
notable problems as regards posture and appearance.  The 
veteran reported that he needed aid and attendance so he 
could have someone stay with him because he was a fall risk 
and he had joint problems.  He reported that he was having 
more difficulty manipulating utensils and that self care was 
becoming increasingly difficult.  It was noted that his 
limitations vary and that when his symptoms were severe, he 
had problems with mobility and chores.  It was noted he was a 
fall risk due to his myalgia, myositis, osteoarthritis, and 
disc degeneration, and at times he needed assistance with 
self care and ambulation.

The veteran was able to walk without the assistance of 
another person.  He reported for his medical appointments, 
but he indicated his activities were limited otherwise.  He 
used a cane at times.  The physician certified that he did 
need the daily personal health care services of a skilled 
provided without which he would require hospital, nursing 
home, or other institutional care.

In February 2001 the veteran's treating VA physician again 
provided an assessment of the veteran's disabilities.  It was 
noted that the veteran was appropriately groomed and that he 
was in a wheelchair.  The veteran reported difficulty with 
buttons and zippers while dressing.  He reported a sensation 
of numbness in his hands and an inability to close his hands.  
He indicated he was able to feed himself but he often dropped 
utensils and drinking items.  The veteran was able to stand 
and walk short distances with a cane, and he used a 
wheelchair for longer distances.  He reported often feeling 
weak and needing to sit and rest often.  He also reported 
being unable to do any ground level activities and being 
unable to bend, stretch and reach due to arthritis and 
degenerative joint disease.

The veteran reported that he was able to shower independently 
with the use of a shower chair.  He was able to prepare meals 
but needed to rest periodically.  He was able to dress and 
groom himself, although he reported pain during activities 
that required him to lift his hands over his head.  His home 
health aide, who came to his house two times a week for three 
hours per day, assisted with sweeping, mopping, dishes, and 
laundry and also assisted the veteran with shopping and 
banking most of the time.  The veteran reported that he left 
his home for medical appointments and visits to his sister as 
well as an almost daily trip to his apartment community 
building.

The veteran was noted to be able to walk one block 
unassisted.  He was able to drive a car, but his car was not 
running at the time of the examination.  His treating VA 
physician concluded that the veteran did not need the daily 
personal health care services of a skilled provided without 
which he would require hospital, nursing home, or other 
institutional care. 

During a May 2001 VA examination, the veteran presented in a 
wheelchair and was only able to walk with the assistance of a 
cane or a walker.  He reported that he could walk 100 yards 
at most and the he was barely able to make it from his house 
to his mailbox and back.  He reported that he did a small 
amount of cooking and that he had a housekeeper who came 
three times a week because he could not bend to do household 
chores.

The veteran's beard was unkempt and it was surmised that he 
had difficulties with beard maintenance.  It was noted that 
he showered with the assistance of a shower stool.  The 
examiner stated his opinion that the veteran "does indeed 
need AA Housebound, as he was unable to perform his housework 
secondary to his chronic back problems."  The examiner also 
noted that the veteran had "multiple other problems 
including his cardiac problems, his diabetes and I feel the 
veteran is in dire need for AA Housebound."

A November 2002 statement from the veteran's neighbor 
reported that the veteran had problems with mobility and that 
he could not walk any distance without being in pain or 
falling.  She reported that it was hard for him to get up 
from a chair and that he could not stand for prolonged 
periods.  In her opinion, the veteran needed help with 
"cooking, dishes, bathing, dressing or any other general 
household duties."

In March 2003, the veteran underwent a VA examination to 
determine his eligibility for aid and attendance or 
housebound benefits.  The claims folder was reviewed by the 
examiner.  At that time it was reported that the veteran 
stated that he did not need the regular aid and attendance of 
another person in attending to the ordinary activities of 
daily living.  He stated that he used a shower chair when 
bathing himself.  It was noted that he did "not need the 
assistance of another person in protecting himself from the 
ordinary hazards of his daily environment and he is not 
restricted to his home."  It was also reported that the 
veteran had the assistance of a housekeeper twice a week to 
assist with his laundry and cleaning and that he could not 
perform those activities due to his back.  It was also 
reported that on a typical day the veteran works on his 
computer, plays with his bird, and goes to aqua therapy three 
times a week.  The veteran reported that he did not drive 
because he could not afford to buy a car.  It was stated that 
the veteran was not hospitalized and was not bedridden.  The 
examiner concluded with the opinion that the veteran was not 
housebound and that he "may require aid and attendance in 
performing housework and housekeeping duties."

In September 2003, the same examiner again reviewed the 
claims folder and provided additional medical opinions.  The 
examiner stated that the veteran "does not require the daily 
aid and attendance of another person in dressing, eating, 
bathing and toilet needs as [he] currently lives by himself 
and has a housekeeper who comes in to perform his 
housekeeping duties."  The examiner reported that the 
veteran "may require some assistance at times with certain 
aspects of these activities; however, he does not require 
ongoing 24-hour care."  It was again stated that the veteran 
was not hospitalized and was not bedridden.  Another physical 
examination was not performed as the veteran did not report 
changes in his symptoms.

In an August 2003 VA social work note, it was noted that the 
veteran reported that he was making spaghetti for dinner and 
that he had made the sauce himself.  That same month the 
records indicate that the veteran swam regularly and that he 
reported that it took an hour to change after swimming.  
Again that month, a social work note indicated that the 
veteran had been visited for an hour at his apartment, that 
he moved freely, and that he walked the worker back to her 
car.

A report of contact dated in September 2003 noted that the 
veteran reported that he gets help only twice a week in the 
home and that a nurse comes to his home once a week to fill 
syringes.  The home helper reported telephonically that she 
helps with household chores and helps him if he wants to go 
to the store.  

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does the medical evidence show, that 
he is totally blind or near totally blind.  Likewise, the 
record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances.  Further, the medical 
evidence does not reveal, and the veteran does not contend, 
that he is bedridden.  The March and September 2003 VA 
examination reports clearly state that the veteran is not 
bedridden.

The medical evidence shows that the veteran is able to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable.  The Board is aware of the veteran's contentions 
that he has difficult raising his arms so he has trouble 
dressing and caring for his hair and that it was noted in May 
2001 that the veteran had problems with beard maintenance.  
However, the preponderance of the evidence shows that the 
veteran is able to independently keep himself ordinarily 
clean and presentable and dress himself.  The Board relies on 
the opinions of the VA physicians as being highly probative 
of this issue.  A March 2001 VA physician concluded that the 
veteran was able to dress and groom himself and was 
appropriately groomed, and a September 2003 VA examiner 
concluded that the veteran did not need daily aid and 
attendance in bathing, dressing, and toilet needs.  

The veteran has also contended that he cannot reach his feet 
so he has trouble putting on his shoes and caring for his 
feet.  However, he was advised by a VA social worker in 
November 1997, with approval from a VA physician that he 
should get slip on type shoes to remedy that complaint.  The 
veteran's neighbor has stated he needs assistance with 
dressing and bathing; however, the preponderance of the 
evidence, namely the veteran's own actions and the statements 
of the VA physicians noted above, shows that he does not need 
aid and attendance in connection with dressing and bathing.

The evidence reveals that the veteran dresses and undresses 
himself daily.  Although he has a home health aide, he does 
not contend, and she did not report, that her duties included 
helping the veteran dress and undress.  Second, although he 
reports it takes him a long time, he is able to change his 
clothes unassisted before and after his aqua therapy.  In 
addition, the veteran himself has asserted that he is able to 
shower without assistance as he has a shower stool.

The preponderance of the evidence also does not show that the 
veteran is unable to feed himself through loss of 
coordination of his upper extremities or through extreme 
weakness.  Although he reported trouble manipulating utensils 
and numbness in the hands and difficulty closing the hands, 
the medical evidence reveals that he is able to feed himself 
and that he does not have extreme weakness or loss of 
coordination in his upper extremities.  In September 2003, a 
VA examiner concluded that he did not need daily aid and 
attendance in eating.  Further, the evidence reveals that he 
feeds himself daily and that he cooks for himself, including 
making spaghetti sauce.  Although he has a home health aide, 
he does not contend, and she did not report, that her duties 
included helping the veteran eat.  

The veteran has reported that he has difficulty stooping and 
rising, which makes going to the toilet difficult.  However, 
the preponderance of the evidence does not show that the 
veteran is unable to attend to the wants of nature.  In 
September 2003, a VA examiner concluded that he did not need 
daily aid and attendance in attending to the wants of nature.  
Further, the evidence reveals that he used the toilet by 
himself.  Although he has a home health aide, he does not 
contend, and she did not report, that her duties included 
helping him in the bathroom.

The medical evidence does not reveal the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  The 
medical evidence is clear that the veteran is able to walk.  
Although he was noted to be a fall risk in a February 1998 
medical record, he was able to walk and he used a cane.  In a 
March 2001 medical record it was reported by his treating 
physician that he could walk one block unassisted and that he 
could walk short distances with a cane, although he reported 
to the appointment in a wheelchair.  In May 2001 he was 
assessed as able to walk 100 yards.  In August 2003 he was 
noted to be able to walk his social worker back to her car.  
In addition, the medical record reveals that he goes 
shopping, to the bank, to his sister's, to medical 
appointments, to aqua therapy, and to the community building 
for his apartment complex.  Further, he is able to drive, 
although he cannot afford to buy a car.

For the reasons herein discussed, in viewing his condition as 
a whole, the Board does not find that the evidence 
establishes that he is so helpless as to need regular aid and 
attendance of another person.  There are six medical opinions 
of record which address whether the veteran requires aid and 
attendance.  Only two opinions, dated in February 1998 and 
May 2001, indicated that the veteran did need daily personal 
healthcare services.  Opinions in a November 1997 medical 
record as well as in March and September 2003 VA aid and 
attendance examinations all concluded that the veteran did 
not need the assistance of another person.  The Board finds 
that the preponderance of the evidence is against the claim 
as three opinions in this case do not support the claim while 
only two opinions do support the claim.

The Board finds the February 1998 and May 2001 opinions less 
probative than the other opinions.  As regards the February 
1998 opinion, it is less probative because that examiner did 
not review the claims folders, while the 2003 VA examination 
reports indicated that the entire claims folders were 
reviewed before providing those opinions.  Further, the 
physician who provided the February 1998 opinion changed his 
opinion in February 2001.  In February 2001, the physician 
concluded that the veteran did not need daily personal 
healthcare services. 

As regards the May 2001 opinion, the examiner stated that the 
veteran is entitled to aid and attendance and housebound 
benefits because he is "unable to do housework."  However, 
this opinion misstates the standard for these benefits.  The 
inability to perform housework is not a prerequisite for 
these benefits.  Instead, the criteria for aid and attendance 
benefits are as stated above:  whether the veteran can 
perform personal duties like dressing and undressing, keeping 
himself clean and presentable, feeding himself, and attending 
to the wants of nature.  As the May 2001 examiner did not 
address whether the veteran met these criteria, the Board 
finds that opinion less probative.  Further, the examiner at 
least in part, based his conclusions on the veteran's back 
problems.  The veteran's back problems are service-connected.  
As the issue in this case pertains to pension benefits, it 
pertains to his nonservice-connected disabilities.  Likewise, 
the March 2003 examiner noted that the veteran may need some 
assistance with housework.  Again, this is not a criteria for 
awarding aid and attendance benefits.  

Lastly, the Board will address the September 2003 VA 
examiner's statement that the veteran does not require 24 
hour care but he may require some assistance at certain times 
with certain aspects of his care.  The regulations state that 
"[i]t is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need"; therefore, 
24 hour care is not a prerequisite to aid and attendance 
benefits.  Regardless, the Board finds, for the reasons 
explained above, that the preponderance of the evidence does 
not reveal a disability picture wherein the veteran is so 
helpless as to need regular aid and attendance.  This is so 
because the overall disability picture presented by the 
veteran, his housekeeper, and most importantly, the medical 
personnel who have assessed his situation, is a picture of an 
elderly man who is mobile and able to go to the store, to the 
bank, to his sister's, and goes independently to his medical 
appointments, including aqua therapy classes.  He is 
generally well-groomed and is able to dress himself, feed 
himself, cook for himself, and attend to the wants of nature 
by himself.  It is not a disability picture of an individual 
who cannot protect himself from the hazards incident to his 
daily environment.

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his daily 
environment, the Board notes that the March and September 
2003 aid and attendance report concluded that the veteran 
could protect himself from the hazards or dangers incident to 
his daily environment.  The medical record contains no 
evidence of psychosis and no suicidal or homicidal ideation, 
and the veteran has made no such contentions.  On the basis 
of the detailed information contained in the VA examination 
reports, as well as review of the VA treatment records which 
revealed similar findings to the examinations, the Board 
finds that the veteran does not lack the capacity to protect 
himself in his environment.  Considering the entire record, 
the Board concludes that the preponderance of the evidence 
shows that the veteran does not need regular assistance to 
protect himself from daily hazards.

Therefore, the preponderance of the evidence is against the 
claim.  The veteran's disabilities are not sufficiently 
severe to provide a basis by which to grant special monthly 
pension benefits on account of needing the aid and attendance 
of another person.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 
2002); 38 C.F.R. §§ 3.351, 3.352(a) (2003).  The Board 
recognizes that the veteran's various ailments in combination 
are disabling.  Although he may, in the future, require 
regular aid and attendance because of advancing age or 
deterioration in his disabilities, the record as a whole does 
not show that he now meets the requirements for special 
monthly pension based on the need for aid and attendance.

The Board will now turn to the issue of whether the veteran's 
disabilities are of sufficient severity to render him 
housebound.  In the instant case, the veteran does not 
qualify for special monthly pension based on having one 
disability rated as 100 percent disabling and additional 
disabilities independently ratable as at least 60 percent 
disabling.  Currently, his current nonservice-connected 
disabilities are diabetes mellitus, rated 40 percent 
disabling; diabetic neuropathy, left lower extremity, rated 
30 percent disabling; diabetic neuropathy, right lower 
extremity, rated 30 percent disabling; hypertension with left 
ventricular hypertrophy, hypertensive retinopathy, rated 30 
percent disabling; and dysthymia with somatization disorder, 
hearing loss, and injury to the left cornea, cholelithiasis, 
gastritis, and chronic obstructive pulmonary disease, all 
rated 0 percent disabling.  His combined rating is 90 
percent.

Additionally, the Board notes that the veteran does not have 
a physical disability which renders him substantially 
immobile.  The most recent medical evidence, including VA 
treatment records and VA examination reports, found that the 
veteran was able to walk.  He was not bedridden.  He was able 
to leave the house and, moreover, reported unescorted to his 
VA medical appointments.  There were no other indications in 
the record that he is, in fact, housebound.  Therefore, the 
preponderance of the evidence is against the claim.  The 
veteran's disabilities are not sufficiently severe to provide 
a basis by which to grant special monthly pension benefits on 
account of being housebound.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 2002); 38 C.F.R. § 3.351(d) (2003).


ORDER

The claim for TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or on the basis 
of being housebound is denied.


REMAND

A review of the record reveals that on January 13, 2004, the 
veteran was advised that his claims folders were being 
forwarded to the Board.  That same day, mail was received by 
the RO which is pertinent to the veteran's increased rating 
claim, namely a February 2003 VA magnetic resonance imaging 
(MRI) report of the lumbar spine provided by the veteran's 
representative.  In May 2003, the Federal Circuit held that 
the Board could not consider additional evidence without 
having to remand the case to the RO for initial consideration 
or obtaining the appellant's waiver.  Disabled Am. Veterans 
v. Sect'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104(a) (West 2002).  Accordingly, this 
issue must be remanded so the RO can consider the MRI report 
added to the claims folder since the preparation of the most 
recent SSOC in October 2003.   

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  

2.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to an increased rating for low back strain 
with neurological deficit with consideration 
of all evidence added to the claims folders 
since the issuance of the October 2003 SSOC.  
Then, the RO should issue an SSOC to the 
appellant on the issue on appeal.  The 
appellant and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



